DETAILED ACTION
This action is in response to the amendments filed 09/14/2021.
Claims 1-2, 4-7, and 9-11 are examined.
Claims 1-2, 4, 6-7, 9, and 11  have been amended.
Claims 3 and 8 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, and 9-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

112 Rejection
These rejection are withdrawn. Examiner’s Note: The limitations reciting “loaded onto the navigation map,” is understood as being displayed on a navigation device. 

101 Rejection
	Rejection is reevaluated in light of the amendments.

103 Rejection
Rejections are reevaluated in light of the amendments. It should be noted that although prior art Kinugawa discloses a system for removing redundant labels, as described by the Applicant, the invention also describes a system of moving an non-indicative label (lower 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Step 1: Statutory Category – Yes 
The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (determining, probing) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes which is understood as an abstract idea.   
The claim recites determining coordinate regions of planned road names interactions with other road names. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a person could use road labels and apply them on a map. This step is directed to a mental process.
The limitations of probing, along a planned road included in the navigation route, a position  for a planned road name having a higher priority level… are not precluded from being determine what labels take priority and place those on the map and exclude any other labels that might intercept their priority label.  These steps are mental processes.

Step 2A Prong Two evaluations – Practical Application of additional elements – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows:

Claim 1 recites additional element of acquiring, is understood as general data gathering.
Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “acquiring…” to collect data is directed to extra-solution activity of collecting/organizing data, which is a form of insignificant extra-solution activity, see MPEP2106.05(g). 
The additional element of the first “loading” step is understood as data gathering and/or displaying, both of which are understood as extra-solution activity.

The additional element of a “hardware processor” is understood as a generic computer component which is not considered significantly more.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (maps) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of acquiring and  loading (1st and 2nd) data for a map is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine (“WURC”), conventional activity in the field. The additional elements are 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 6 and 11 are rejected by same rationale of claim 1 above.
Claims 2, 4-5 and 7, 9-10 do not overcome the 101 interpretations and are rejected as well. 	

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9448754 (“Baxter”) in further view of US20100241975 (“Kinugawa”).

As per claim 1 Baxter discloses a method for displaying road names on a navigation map, comprising [1;56-60 displaying labels on a digital map, 6;24-26 labels of roads included]:
 acquiring planned road name data and priority levels of the planned road names included in a map, the planned road name data including the planned road names and coordinate regions of the planned road names on the navigation map (maps of area of interest)[4;48-52 map request processor, Fig. 1 map server];
determining whether the coordinate regions of the planned road names interact with each other, according to the coordinate regions of the planned road names [5;5-8 mapping software can resolve conflicts (with labels), 5;11-15 labels have ranking/priorities, Fig. 3];
loading a planned road name with a coordinate region not intersecting with coordinate regions of other planned road names onto the navigation map, and loading a planned road name having a relatively higher priority level in the other planned road names with coordinate regions intersecting with each other onto the navigation map [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, areas, landmarks and other map elements, Fig. 1]; 
wherein the method is performed by at least one hardware processor [Fig. 1].
Baxter not explicit to navigation routes; probing, along a planned road included in the navigation route, a position for a planned road name having a relatively lower priority level in the other planned road names with coordinate regions intersecting with each other, wherein in response to detecting a position not intersecting with the coordinate regions of the planned road names loaded onto the navigation map, determining the detected position as a loading position; and loading the planned road name having the relatively lower priority level onto the determined loading position on the navigation map.
Kinugawa discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], 
probing, along a planned road included in the navigation route, a position for a planned road name having a relatively lower priority level in the other planned road names with coordinate regions intersecting with each other [¶ 116 non-indicative name character string (lower priority)], wherein in response to detecting a position not intersecting with the coordinate regions of the planned road names loaded onto the navigation map, determining the detected position as a loading position [¶ 117 in the vicinity of area boundary, Fig. 11-12]; and
loading the planned road name having the relatively lower priority level onto the determined loading position on the navigation map [¶ 116 non-indicative changed to indicative label, 117 label is switched to be indicative  in the vicinity of area boundary, Fig. 11-12].


As per claim 256 Baxter discloses an apparatus for displaying road names, comprising: 
at least one processor [1;56-60 displaying labels on a digital map, 6;24-26 labels of roads included, Fig. 1]; and 
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising [Fig. 1]:  
acquiring planned road name data and priority levels of the planned road names included in a map, the planned road name data including the planned road names and coordinate regions of the planned road names on the navigation map (maps of area of interest)[4;48-52 map request processor, Fig. 1 map server];
determining whether the coordinate regions of the planned road names interact with each other, according to the coordinate regions of the planned road names [5;5-8 mapping software can resolve conflicts (with labels), 5;11-15 labels have ranking/priorities, Fig. 3];
loading a planned road name with a coordinate region not intersecting with coordinate regions of other planned road names onto the navigation map, and loading a planned road name having a relatively higher priority level in the other planned road names with coordinate regions intersecting with each other onto the navigation map [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, areas, landmarks and other map elements, Fig. 1]. 
Baxter not explicit to navigation routes; probing, along a planned road included in the navigation route, a position for a planned road name having a relatively lower priority level in the other planned road names with coordinate regions intersecting with each other, wherein in response to detecting a position not intersecting with the coordinate regions of the planned road names loaded onto the navigation map, determining the detected position as a loading position; and loading the planned road name having the relatively lower priority level onto the determined loading position on the navigation map.
Kinugawa discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], 
probing, along a planned road included in the navigation route, a position for a planned road name having a relatively lower priority level in the other planned road names with coordinate regions intersecting with each other [¶ 116 non-indicative name character string (lower priority)], wherein in response to detecting a position not intersecting with the coordinate regions of the planned road names loaded onto the navigation map, determining the detected position as a loading position [¶ 117 in the vicinity of area boundary, Fig. 11-12]; and
loading the planned road name having the relatively lower priority level onto the determined loading position on the navigation map [¶ 116 non-indicative changed to indicative label, 117 label is switched to be indicative  in the vicinity of area boundary, Fig. 11-12].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of 

As per claim 11 Baxter discloses a non-transitory computer storage medium storing a computer program, which when executed by one or more processors, causes the one or more processors to perform 25operations, the operations comprising [Fig. 1]: 
acquiring planned road name data and priority levels of the planned road names included in a map, the planned road name data including the planned road names and coordinate regions of the planned road names on the navigation map (maps of area of interest)[4;48-52 map request processor, Fig. 1 map server];
determining whether the coordinate regions of the planned road names interact with each other, according to the coordinate regions of the planned road names [5;5-8 mapping software can resolve conflicts (with labels), 5;11-15 labels have ranking/priorities, Fig. 3];
loading a planned road name with a coordinate region not intersecting with coordinate regions of other planned road names onto the navigation map, and loading a planned road name having a relatively higher priority level in the other planned road names with coordinate regions intersecting with each other onto the navigation map [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, areas, landmarks and other map elements, Fig. 1]. 
Baxter not explicit to navigation routes; probing, along a planned road included in the navigation route, a position for a planned road name having a relatively lower priority level in the other planned road names with coordinate regions intersecting with each other, wherein in 
Kinugawa discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], 
probing, along a planned road included in the navigation route, a position for a planned road name having a relatively lower priority level in the other planned road names with coordinate regions intersecting with each other [¶ 116 non-indicative name character string (lower priority)], wherein in response to detecting a position not intersecting with the coordinate regions of the planned road names loaded onto the navigation map, determining the detected position as a loading position [¶ 117 in the vicinity of area boundary, Fig. 11-12]; and
loading the planned road name having the relatively lower priority level onto the determined loading position on the navigation map [¶ 116 non-indicative changed to indicative label, 117 label is switched to be indicative  in the vicinity of area boundary, Fig. 11-12].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of using map details for navigation route displays by indicating a path for a user to navigate, in a manner that is more easily recognizable by using better pertinent navigation information desired by the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of 

As per claims 2 and 7 Baxter discloses further comprises:
after the planned road names in the map are loaded onto the navigation map, performing collision detecting on annotations of other map contents and the planned road names loaded onto the navigation map [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, 5;4-8 selectively removing portions of labels, etc., Fig. 2A-2B], and loading annotations not intersecting with the planned road names loaded onto the navigation map onto the navigation map, wherein the other map contents are map contents in a navigation map [1;33-36 map data may include text labels and graphic labels…. to identify individual streets, 5;4-8 selectively removing portions of labels, etc., Fig. 2A-2B].
Baxter is silent to navigation routes.
Kinugawa further discloses displaying planned road names [Fig. 5A-B], included in a navigation route [¶ 27 navigation device, ¶ 54 a guidance route calculating operation, a route guidance operation, map update…], with additionally other map contents that are map contents in a navigation map except the 10navigation route [¶ 40 name of natural feature, map-indicated objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Baxter with the teachings of Kinugawa for purposes of using map details for navigation route displays by indicating a path for a user to navigate, in a 
As per claims 104 and 9 Baxter discloses further comprises: in response to the position not intersecting with the coordinate regions of the planned road names loaded onto the navigation map being not detected, abandoning loading of the planned road name having the relatively lower priority level onto the navigation map [5;5-10 removing portions (lower priority), Fig. 3 resolve conflicts between labels based on zoom level].
As per claims 5 and 10 Baxter discloses further wherein the annotations of the other map contents comprise at least one of a road name and a point of interest name of the other map contents [5;4-8 selectively removing portions of labels, etc.].  


Additional Art to Consider
Application Pub. No. US20180301111 (Park), discloses a navigation system with vectoring and options for user selected prioritizing of map features. Further the system shows the use of maps for navigation with vectors. This further teaches that routing with navigation systems are well known and that vehicle mapping is understood to be used with navigation routing systems and can be user adjusted to fit different priorities [see at least Fig. 7, Fig. 13-14 and Fig. 18]. This is similar to the Applicant’s invention for a vehicle routing from a navigation system with overlapping feature and prioritized options.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662